Title: To Thomas Jefferson from Daniel L. Hylton, 14 [May] 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virga. Monday [May] 14th. 1792
          
          I have the pleasure to inform you of my safe arrival here after a very fatiguing journey. On resting a day I went in pursuit of a Vessle to forward your tobo. on and am happy to inform you have been successful in procuring the Linnet Capt. Wm. Walker Weymouth to take it and to morrow the whole will be on board, tho not the quantity I mentiond to you, Mr. Randolph having claim’d 12 Hhds. out of the 43. Therefore only 31 Hhds. will be shipt on your acct. which I hope youll recieve safe. The greater part the Inspectors have reexamin’d and found some in very bad order, and the damagd part they have cut of and repackd four Hhds: which will increase the expences considerably. An Acct. shall forward you by next post and write you more fully as I am in great haste. I have not seen Mr. Banks yet and Doctor Foushee informs me he has written you Mr. Banks will not exceed the price  offer’d. If the Security is such as will make you safe I will close with him for the £1500 agreeable to your request. By the next post you shall hear further as I must conclude least the mail is clos’d before I get this down. Mrs. H. and family joins me in every happiness for you and yours. Am Dr Sir Yr. Fd. & St.,
          
            Danl. L. Hylton
          
        